DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention III, Claims 9-10, drawn to a coil component and circuit board, in the reply filed on May 12, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-4, drawn to a magnetic body, and Claims 5-8, drawn to method of manufacturing, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention I and nonelected Invention II, respectively, there being no allowable generic or linking claim. Claims 1-10 are pending, and Claims 9-10 are currently considered in this office action.
Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Orimo (US 20160254082 A1).
Regarding Claim 9, Orimo discloses a coil component constituted by a conductor wound around a magnetic body (see para. [0002] and para. [0067]), wherein (see Claim 1 limitations)
the magnetic body is constituted by grains of a soft magnetic alloy bonded together via an oxide layer (see Abstract), 
the magnetic body characterized in that: 
the soft magnetic alloy is an alloy containing Si by 1 to 5.5 percent by mass, and Cr or Al by 0.2 to 4 percent by mass in total, as constituent elements, with Fe and unavoidable impurities accounting for a remainder (see para. [0012] and para. [0034]; see also para. [0070] and Table 1 compositions, Examples 3, 8 and 9); and
the oxide layer contains Si, as well as at least one of Cr and Al, where, among Fe, Si, Cr, and Al, Si is contained in a largest quantity based on mass (see para. [0038] wherein Si-rich oxide film comprises other minor components of Fe and M (M is Cr and/or Al); see also para. [0040], “bonds 22 between metal grains through silicon oxide films 12a”, wherein bonds may be made directly between the Si-rich oxide and soft magnetic alloy grains 11). 
Additionally, one of ordinary skill in the art would appreciate that the Si-rich oxide layer 12a contributes to the bonding of the soft magnetic grains 11, even when the bonding is indirect (i.e., in conjunction with layer 12b).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Orimo, as applied to Claim 9 above, and further in view of Ogawa (US 20110267167 A1).
Regarding Claim 10, Orimo discloses wherein a magnetic body is used for electronic components and inductors (see Abstract; see para. [0002] and para. [0067]), but does not specifically disclose wherein the coil component is carried on a circuit board.
However, it would be obvious to one of ordinary skill in the art to have applied the coil component comprising the magnetic body for an electronic component to a circuit board, as it is well-known in the art to apply magnetic core coil components, such as those for inductors, transformers, and other electronic components, to circuit boards. 
Furthermore, Ogawa teaches a similar invention wherein a coil component, constituted by a conductor wound around a magnetic body, is carried on a circuit board (see para. [0002]), in order to provide size reduction for power inductors requiring high current flows (see para. [0228]). 
Therefore, it would have been even further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the coil component to a circuit board, as taught by Ogawa, for the invention disclosed by Orimo. One would be motivated to apply the coil component to a circuit board in order to provide a smaller powder inductor for an electrical circuit in which high current flows (see teaching above), and because it well-known and routine in the art to mount magnetic cores, and coil components comprising such, to circuit boards.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanada (US 20170287605 A1).
Regarding Claim 9, Tanada discloses a coil component constituted by a conductor wound around a magnetic body (see Fig. 5; see para. [0047]), wherein (see Claim 1 limitations)
the magnetic body is constituted by grains of a soft magnetic alloy bonded together via an oxide layer (see Abstract; see Fig. 1, bonding material 30), 
the magnetic body characterized in that: 
the soft magnetic alloy is an alloy containing Si by 1 to 5.5 percent by mass, and Cr or Al by 0.2 to 4 percent by mass in total, as constituent elements, with Fe and unavoidable impurities accounting for a remainder (see para. [0024]-[0026]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and
the oxide layer contains Si, as well as at least one of Cr and Al, where, among Fe, Si, Cr, and Al, Si is contained in a largest quantity based on mass (see para. [0034], “L-rich oxide material 30” wherein L is Si, and wherein other elements of the soft magnetic alloy grain may be present in the L-rich oxide). 
Additionally, it would be obvious to one of ordinary skill in the art that the bonding material 30, which is an L-rich oxide and which contacts an M-rich oxide layer, comprise small amounts of M (Cr or Al) which have diffused from the M-rich oxide to the L-rich oxide.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanada, as applied to Claim 9 above, and further in view of Ogawa (US 20110267167 A1).
Regarding Claim 10, Tanada discloses wherein the coil component comprising the magnetic body is used for electronic components and inductors (see Fig. 5; see para. [0047]), but does not specifically disclose wherein the coil component is carried on a circuit board. 
However, it would be obvious to one of ordinary skill in the art to have applied the coil component comprising the magnetic body for an electronic component to a circuit board, as it is well-known in the art to apply magnetic core coil components, such as those for inductors, transformers, and other electronic components, to circuit boards. 
Furthermore, Ogawa teaches a similar invention wherein a coil component, constituted by a conductor wound around a magnetic body, is carried on a circuit board (see para. [0002]), in order to provide size reduction for power inductors requiring high current flows (see para. [0228]). 
Therefore, it would have been even further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the coil component to a circuit board, as taught by Ogawa, for the invention disclosed by Tanada. One would be motivated to apply the coil component to a circuit board in order to provide a smaller powder inductor for an electrical circuit in which high current flows (see teaching above), and because it well-known and routine in the art to mount magnetic cores, and coil components comprising such, to circuit boards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735  

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735